Citation Nr: 0304728	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  96-42 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	John E. Howell, Esquire


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1941 to 
September 1945.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was remanded to the RO for additional development 
and readjudication in November 1997 and January 1998.  In 
February 1999, the Board denied entitlement to service 
connection for the cause of the veteran's death.  The 
appellant appealed this decision, and in October 2000 the 
United States Court of Appeals for Veterans Claims 
(hereinafter Court) affirmed the Board's decision to deny 
entitlement to dependency and indemnity compensation (DIC) 
and granted the Secretary's motion to remand the issue of 
entitlement to death pension benefits.  


REMAND

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the death pension claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The appellant submitted her formal claim of entitlement to 
dependency and indemnity compensation benefits in November 
1995.  She did not complete the portions of the form intended 
for those claiming entitlement to death pension benefits.  
Instead, she indicated in those sections of the form that her 
claim was for dependency and indemnity compensation.  The 
issue of entitlement to death pension benefits has not been 
adjudicated by the Board or the RO.  

38 U.S.C.A. § 5101(b) (West 2002) indicates that a claim by a 
surviving spouse or child for compensation or dependency and 
indemnity compensation shall also be considered to be a claim 
for death pension and accrued benefits.  The Court has 
determined that the appellant's claim for dependency and 
indemnity compensation should also be considered a claim for 
death pension benefits and remanded this claim for 
adjudication.  

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should properly develop the record 
and  adjudicate the issue of the 
appellant's entitlement to death pension 
benefits.  The RO should inform the 
appellant of its decision, and notify her 
of her appellate rights with respect to 
the decision.  If the appellant perfects 
an appeal with respect to this new issue, 
the case should be returned to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




